Title: To George Washington from William Buchanan, 15 February 1791
From: Buchanan, William
To: Washington, George

 

Sir
Baltimore 15th Feby 1791

There having been created by the Excise Law lately passed by Congress, Officers for ascertaining the quantity & quality of American distilled Spirits. & as I doubt not but one will soon be appointed by your Excellency for this place, I take the liberty of offering my services & of becoming a Candidate for the same. As I have not the honor of being known to your Excellency, Mr Smith of this State has given me permission to refer you to him for any information you may wish respecting me. Should your Excellency think proper to appoint me, I must beg leave to assure you, that every exertion shall be made to give Satisfaction⟨.⟩ I have the honor to be Your Excellencys Most Obedt Sert

W. Buchanan of ⟨Wm⟩

